AO 245B (Rev. 02/08/2019) Ju~gme_nt in a Criminal Petty Case (Modified)                                                                                             Page 1 of 1



                                                UNITED STATES DISTRICT COURT
                                                                 SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                                               JUDGMENT IN A CRIMINAL CASE
                                                                                                            (For Offenses Committed On or After November 1, 1987)
                                                         V.

                      Roberto Terraza-Zamora                                                                Case Number: 2:19-mj-11870

                                                                                                            Nicole Gabrielle Sap_erstein
                                                                                                            Defendant's Attorney


REGISTRATION NO. 92242298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                                              ---------------------------
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                         Nature of Offense                                                                                    Count Number(s)
8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                                                          1

 D The defendant has been found not guilty on count(s)
                                                                                                     -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               ·iTIME SERVED                                                           D _ _ _ _ _ _ _ _ _ days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                    Monday, December 23, 2019
                                  r
                                      ......... .,
                                                     )
                                                                                                    Date of Imposition of Sentence


                                                                   ILED
              DUSM
                                                                                                     ONORABLE RUTH B'f!RMUDEZ MONTENEGRO
                                                                 DEC 2 3 2019                         ITED STATES MAGISTRATE JUDGE

                                     CLE He, ,_:>,                              ( ,,   JH   r
                                 SOUTH£-' H~-: :                     'l   !     !}     ,,   ,PNIA
Clerk's Office Cd8\c                                          -----·-· ~--~--11-_•'_ln_v                                                              2:19-mj-11870
